In order to affirm the trial court's conviction in this cause, the majority presents a factual scenario not supported by the record, upon which it relies to reach an illogical conclusion that appellant "overtook" the school bus. To buttress its position, the majority then without authority creates a "zone of safety" around the bus, a zone without definition or limits, and does so without the benefit of any demonstrated legislative intent.
This writer has no less concern for the safety of our school children than my brothers on the bench, but I cannot concur in what I perceive to be an inappropriate application of the statute to the facts presented in this cause.